Citation Nr: 0601138	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  96-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1975. 

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) in Wichita, Kansas, which found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a nervous 
condition, to include PTSD.

In August 1997, the Board found that evidence submitted since 
a June 1991 Board decision denying service connection for a 
nervous disorder, to include PTSD, was not new and material.  
The veteran appealed the Board's August 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 1998 order, the Court vacated the Board's 
August 1997 decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand and For Stay of Further Proceedings (Joint Motion).

In March 1999, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, but 
then denied the claim on the merits following a de novo 
review of the record.  In a May 2001 order, the Court vacated 
the Board's March 1999 decision and remanded the matter back 
to the Board for readjudication in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002). In April 2003, the Board then 
remanded the case back to the RO. 

In a March 2005 decision, the Board denied service connection 
for PTSD and remanded the issue of service connection for a 
psychiatric disorder, other than PTSD.  The case is once 
again before the Board for review.


FINDINGS OF FACT

1.  The record contains diagnoses of personality disorders, 
variously characterized.

2.  A personality disorder is not a disease under VA law and 
regulations.

3.  The record contains competent medical evidence that the 
veteran has major depressive disorder which is attributable 
to service.  


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder, variously 
characterized, is not warranted.  38 C.F.R. §§ 3.303(c), 4.9 
(2005).

2.  Major depressive disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

The record reflects that on the August 1974 preenlistment 
physical examination, the veteran did not have any 
psychiatric abnormalities.  

In May 1975, the veteran complained of depression of about 
three months' duration, with crying, sleep and eating 
disturbances, accompanied by difficulties at home and at 
work.  The veteran reported having much turmoil in childhood.  
The examining psychologist described the veteran's 
presentation as "rather immature, hysterical personality 
type 'artistic temperament.'  Somewhat dependent-dissatisfied 
with job, feels incompetent in it, although obviously 
intelligent, etc."  The veteran's symptoms were reportedly 
based on a situational reaction, with no specific 
neuropsychiatric disease noted.  In July 1975, the veteran 
was admitted to the Naval Regional Medical Center at Camp 
Lejeune, following an overdose of Librium.  The treating 
psychiatrist reported that the veteran had described herself 
as being dissatisfied with her life.  Specifically, her 
marriage was somewhat chaotic, she was dissatisfied with her 
duty in the Marine Corps, and she felt that military life had 
nothing to offer her.  She felt that the Marines were not 
catering to her needs and the only way she could be heard was 
by doing something dramatic.  

The veteran was seen on two occasions in August 1975, with no 
specific diagnoses offered.  On one occasion, the veteran 
refused to return to her unit after her appointment, as 
ordered, and was physically removed from the hospital and 
returned to her duty station by military police.  The 
veteran's diagnoses included situational reaction as well as 
passive-dependent personality disorder with depression.  The 
veteran's pre-separation physical examination, conducted in 
August 1975, noted a passive-dependent personality by 
history, but reflected a normal psychiatric evaluation.

The veteran's administrative records indicate that she was 
counseled for performance deficiencies in April and May 1975.  
She also disobeyed a lawful order to perform certain duties 
in May 1975, and was confined to her unit area for 14 days as 
the result of non-judicial punishment (NJP) imposed for this 
violation of the UCMJ by her unit commanding officer.  
Subsequently, she was absent from her unit without authority 
for a period of 12 days from July 15 - 27, 1975, and again 
received NJP which resulted in her restriction to her unit 
area until her discharge, and in forfeiture of $100 of pay.

The veteran's administrative discharge proceeding records 
contain often highly-detailed statements from the veteran's 
then-commanding officer (CO) and executive officer (XO), and 
from her then-First Sergeant, which describe her personal and 
military behavior from March 1975 (the date of her assignment 
to the Woman Marine Company, H&S Battalion, Marine Corps Base 
Camp Lejeune, North Carolina, following boot camp and initial 
training at Marine Corps Recruit Depot, Parris Island, South 
Carolina), through the period immediately prior to her 
discharge in August 1975.  The veteran was reported to have 
poor performance, to have acted irresponsibly, was not well 
disciplined, and had engaged in bizarre types of conduct.  
The veteran's First Sergeant reported that the veteran had 
threatened physical violence and engaged in childish antics.

The veteran's company commander indicated that the veteran 
had reported having marital problems and had threatened 
suicide on several occasions through such means as lying in 
her rack with an unopened package of razor blades, or drawing 
a tombstone and epitaph on a note.  The company commander 
also noted in his August 1975 report that the veteran had 
been counseled over the past few months, but these sessions 
were personal rather than military in nature and were 
therefore not recorded in her service record book. 

Private medical records show that the veteran was admitted to 
a private hospital in January 1976 two times, about two-and-
one-half months following her administrative separation from 
the Marine Corps, with reports of suicidal ideation.  She was 
diagnosed as suffering from hysterical neurosis in an 
obsessive-compulsive personality.

In April 1976, she was again hospitalized after she had had 
an argument with her husband which had resulted in violence.  
At that time, she reported that the military did not provide 
her with the legal, medical psychological help she needed to 
overcome her problems.  She stated that she had nightmares 
about being separated from what she considered her personal 
life, which was in disarray, by her commanding officer during 
service.  The diagnosis was hysterical personality.

In July 1976, the veteran was again hospitalized.  The day 
prior to her hospitalization, she had seen a hospital 
psychiatrist for outpatient marital counseling.  The notes 
from this session indicate she expressed a feeling of 
rejection by the Marine Corps, and also described traumatic 
childhood experiences with strong catharsis attached towards 
father.  This was described as in the nature of an Oedipal 
conflict, Freudian in nature, and not centered on recent 
trauma.  She also reported having recently divorced her 
husband.  A marginal note in the progress notes indicated 
"PTSD," but there is no indication that this was offered as a 
diagnosis at this time, and the veteran's discharge summary 
contains a primary diagnosis of hysterical personality 
disorder, with no secondary diagnosis offered.

The veteran returned to WMSH in September 1976, depressed and 
reportedly desiring to talk to her former therapist about an 
abortion. However, the reason for this visit was not clearly 
determined by the intake counselor, and the veteran left 
after rejecting several suggestions for intervention. In 
September and October 1976, the veteran received medical 
treatment at Kansas City General Hospital and Medical Center 
(KCGH) with complaints of unusual vaginal discharge, 
bleeding, and pain of three to four weeks duration. No 
conclusive diagnosis was offered, but various medications to 
alleviate the veteran's symptomatology were prescribed, along 
with birth control pills.

In June 1978, the veteran again sought treatment.  The 
examiner's assessment was of hysterical personality structure 
with possible underlying schizophrenic processes, especially 
at times of stress.  It was determined that the veteran was 
emotionally immature, vulnerable, and lacking an adequate 
sense of self or her convictions.  This condition reportedly 
made the veteran overly susceptible to psychological stress.

In July 1982, the veteran sought psychiatric treatment after 
she lost a baby.  Her admitting diagnoses for this 
hospitalization were adjustment disorder with depressed mood, 
dysthymic disorder, and histrionic personality disorder.  
During her treatment, the stressors precipitating her 
condition were identified as the death of her baby, stress 
from boyfriend's wife, a preoccupation with the past, and 
poor self image.  After an apparently extensive interview, 
however, the veteran and her boyfriend decided against 
receiving services and elected to continue with her own 
therapist.  Accordingly, no diagnosis of the veteran's 
condition was entered.

In July 1984, the veteran referred herself to Dr. T.L., a 
psychiatrist.  The intake interview noted that the veteran 
was depressed and anxious due to problems arising from the 
medical malpractice lawsuit she had filed regarding the death 
of her infant son.  She was reportedly still upset, angry and 
sorrowful over his death, and also referred to problems in 
her relationship with her boyfriend, which were causing 
additional stress.  Her enlistment in the Marine Corps was 
reported in her history, but no problems related to that 
period were identified.  The veteran's treatment by Dr. T.L. 
and associated psychologists continued through October 1984.  
Other stressors discussed during this treatment included 
conflicts in her relationship with her mother, and reported 
abuse by her first husband when she became pregnant.  
Discharge diagnoses included adjustment disorder with mixed 
disturbance of emotions and conduct under Axis I, and 
borderline personality disorder under Axis II.  No Axis IV 
stressors were listed. In his prognosis, however, Dr. T.L. 
discussed the veteran's need for psychotherapy for help in 
coping with the rather intense anger and the equally intense 
sense of loss she felt over the death of her baby two years 
earlier.

In January 1987, the veteran was seen by Dr. E.C., for 
treatment for nightmares related to death of her child.  

In April 1987, the veteran was hospitalized at a private 
facility due to depression and suicidal expressions.  The 
veteran referred to her unhappiness with the military.  

A February 1988 letter from D.F., a Lutheran Campus Ministry 
pastor at Kansas State University, indicated that he saw the 
veteran on a weekly basis from September through November 
1983, and periodically thereafter through May 1984.  Pastor 
D.F. stated that the veteran appeared to be under extreme 
emotional stress from the loss of her child at birth with 
subsequent behaviors ranging from severe depression and 
suicidal thoughts to inability to work and concentrate, 
uncontrollable crying and excessive rage and obsession with 
the loss.  The veteran also reported a history of family 
trauma, and unresolved emotional conflicts leading to 
desperate attempts to relate interpersonally.  She 
experienced difficult adjustments in the military and other 
work areas of dance and art.  

A March 1988 letter from S.E., Ph.D., a clinical 
psychologist, reports that a psychological evaluation 
undertaken in November 1986 at the request of the veteran's 
lawyer revealed intense turmoil and high anxiety, with 
thought processes approaching schizoid disorder.  Dr. S.E. 
reported that the veteran was totally disabled because of 
emotional factors at the time of his evaluation.  He opined 
that the veteran was severely disabled and had been for some 
time.  No specific diagnosis of the veteran's condition was 
offered, other than to note the level of disorder was 
borderline or schizoid character disorder.

The veteran's Social Security Administration (SSA) records 
were received which included the medical records already 
cited.  In April 1988, SSA found that the veteran became 
disabled as of May 1982 (the month following the reported 
date of death of her infant child).  The veteran's primary 
disability was administratively assessed as severe depression 
with psychotic features and her secondary diagnosis was found 
to be borderline personality.

In April 1988, the veteran was seen at a private hospital 
after she had expressed suicide threats to a newspaper 
reporter.  The medical records related current psychiatric 
problems to the death of her child and the circumstances 
surrounding the child's death.  The veteran's discharge 
diagnosis was Axis I: Cannabis abuse; Axis II: Borderline 
personality disorder (principal); Axis III: Healthy adult 
female; Axis IV: Moderate symptoms, difficulty with lawsuit 
against hospitals; and an Axis V GAF (General Assessment of 
Functioning) score of 50, moderate symptoms, with chronic 
suicidal ideation and anxiety.

From April through November 1988, the veteran received 
private outpatient treatment for issues related to her 
marital situation and her child's death.  

In October 1988, the veteran was admitted to the Leavenworth 
VAMC for a period of ten days, for depression, a history of 
suicidal thoughts and poor social support system.  The 
veteran mentioned many legal problems and difficulties in 
interpersonal relationships.  The treating physician remarked 
that the patient's main problem appeared to be in terms of 
social support system and also she had some legal problems.  
She wanted justice to be done.  An Axis I diagnosis of 
adjustment disorder with mixed emotion features was entered, 
with Axis II diagnoses of borderline personality disorder, 
rule out, and rule out histrionic personality disorder.

In November 1988, the veteran again contacted a private 
psychologist with suicidal ideation

Records from the Topeka VAMC show that the veteran was 
hospitalized from June through August 1989.  The veteran's 
discharge summary indicates that she was admitted after a 
suicide gesture (drinking alcohol with over the counter 
medication).  The veteran gave a history indicating herself 
to be "the victim of a variety of social injustices, 
including child abuse by her mother, being persecuted and 
victimized by unjust authority figures in the Marine Corps 
and compelled to accept a general discharge, having an 
unwanted abortion in an unhappy first marriage, being the 
victim of torture and malpractice by a woman obstetrician in 
Kansas City who allegedly killed her son, being forced to 
accept a settlement of a medical malpractice suit by her 
attorneys, having her attorney's perceived misconduct swept 
under the rug and hushed up by a legal review panel after she 
reportedly sued her attorneys, and being evicted from her 
apartment.

In discussing her Marine Corps history, the veteran indicated 
that she enlisted "because of a felt need for structure and 
discipline."  Upon her arrival at Camp Lejeune, after boot 
camp and initial training, she quickly perceived herself as 
the victim of persecution by unjust authority figures and 
soon was in rather chronic conflict with her superiors.  The 
veteran's diagnoses on discharge included an Axis I 
assessment of anxiety disorder, not otherwise specified, with 
depressive and somatoform features, and an Axis II assessment 
of borderline personality disorder with histrionic and 
narcissistic features, which was said to be the principal 
diagnosis.

In May 1990, the veteran reported that she was mistreated 
during service, harassed, and was threatened by her 
superiors.  She indicated that she was given substandard 
medical & psychological care.  

By the time of a July 1990 admission to the Topeka VAMC, the 
veteran had accumulated "6 previous admission to VA 
psychiatry for treatment of anxiety disorder NOS and 
borderline personality disorder with histrionic and 
narcissistic features."  She reported her anger and 
frustration over negative events in her life to include 
alleged sexual abuse during service.  

In April 1993, the veteran was again admitted to the Topeka 
VAMC, after the suicide of another patient.   The discharge 
summary from this admission contains an Axis I diagnosis of 
PTSD.  Treatment notes from this hospitalization indicate 
that the veteran talked about numerous events she felt 
victimized by, including "an incident involving an officer 
in the Marines, concerning threats on her person and rape or 
fear of being raped or killed."  She told a social worker 
that the military was the cause of losing her reproductive 
capability by mistreatment for ectopic pregnancies and 
complications.  This allegation is not substantiated by her 
service medical records or other medical treatment records.

In early summer 1993, the veteran was placed in the VAMC 
mental health center (MHC) "anger group."  She was also 
interviewed for the MHC's "survivors group for women 
veterans" to discuss her reports of sexual trauma.  She was 
declined admission to this group, as it was felt by the 
therapists that such discussion would cause increased 
dysfunction.  A medical certificate prepared in October 1993 
shows a history of PTSD and reproductive disorder, but no 
relevant diagnostic impressions.

In November 1993, she was brought to the MHC by Topeka police 
after a suicide threat.  She reported wanting to kill herself 
because a patient at the VAMC had been "terrorizing" her.  
A medical certificate prepared in December 1993 shows a 
history of PTSD, but no relevant diagnostic impressions.  In 
February 1994, the veteran contacted a VA social worker who 
she had previously worked with, and expressed anger at 
doctors generally, claiming that they would not help her and 
that VA killed her baby.  

In March 1994, the veteran was readmitted to the Topeka VAMC, 
on an emergency basis, after threatening to stab herself with 
a fork.  She remained hospitalized for about two months.  
Stressors reported by the veteran at this time related to a 
former boyfriend, who she alleged was sadistic, threatened to 
kill her cats, and would not leave her alone.  The veteran 
was violent and often yelled or screamed during the initial 
portion of this admission, and had to be placed in 
restraints. She reported being tied to a tree and left alone 
by her brothers at the age of five, and beaten by her mother 
after running away the following day.  Later in her 
hospitalization, she reported being assaulted by a hospital 
staff member.  The veteran also reportedly told VA caregivers 
that she had been subject to "rape, physical abuse and 
mental torture" during her Marine Corps service, and, 
although she reported no clear recollection of most events, 
she described memory "flashes" of being wrapped in a 
blanket and forcibly taken somewhere, having her mouth pried 
open and having a gun placed to her head.  She also reported 
a separate incident of an attempted rape during her active 
duty, and indicated that while she filed a report, no action 
against the perpetrator was taken.  The discharge summary 
from her March through May 1994 hospitalization contains a 
primary Axis I diagnosis of PTSD, with additional Axis I 
diagnoses of psychotic disorder, not otherwise specified, 
depressive disorder, not otherwise specified, and 
dissociative disorder, not otherwise specified, by history.  
An Axis II diagnosis of borderline personality disorder was 
also entered.  The "extreme" Axis IV stressors were 
identified, in order, as chronic illness in self, chaotic and 
traumatic childhood, unemployment, history of death of 
newborn infant, history of alleged assault in the military 
and history of conflictual relationships.  Outpatient notes 
from the VAMC's MHC dated in June 1994 show diagnoses (by 
history) of PTSD and borderline personality disorder.

The veteran was afforded a VA psychiatric examination in 
December 1994.  The examiner reviewed the veteran's claims 
file.  During the interview, the veteran told the examiner 
that during Marine boot camp she always felt that she was a 
covert leader, but that afterwards she developed nervous 
problems, weight gain, bruxism, pain in the arms due to work 
at computer terminals.  She stated that she reported these 
problems to her commanding officers, but they did not believe 
her.  The veteran reported that she was initially supposed to 
receive a dishonorable discharge from the Marine Corps, but 
was "asked to write her own discharge" after the alleged 
attempted rape.  She described this assault as occurring 
after a sergeant assigned to counsel her on her legal rights 
invited her to discuss the situation during a ride in his 
truck.  She stated that the truck was driven to a remote 
area, where the attempted assault reportedly occurred.  She 
stated that she jumped out of the truck and ran away, hiding 
in an ammunition dump until she was found by military police.  
She reported that her superiors were afraid of her because 
she had sent a letter to a Congressman telling them that they 
couldn't kill more civilians.

After two separate interviews with the veteran, the examiner 
noted that the veteran had continually changed her story and 
seemed to be inconsistent.  When the examiner presented the 
veteran with inconsistencies in between the two interviews, 
the veteran's reaction was that the examiner was unable to 
take good notes, which she stated was typical of the VA 
system.  The veteran reported nightmares related to a car 
going over a cliff, and said she had "flashbacks," but 
refused to discuss the content of the flashbacks.  The 
veteran did not complete psychological testing, initially 
failing to report as scheduled, then, when rescheduled, 
refusing to answer any questions, instead writing complaints 
about how she had been treated by the "VA system."

The examiner's diagnoses on Axis I were cannabis abuse and 
rule out PTSD.  An Axis II diagnosis of borderline 
personality disorder was entered, which the examiner 
indicated was the principal diagnosis.  Axis IV stressors 
were shown as chronic illness in self, unemployment, and a 
history of death of newborn infant.  The examiner indicated 
that his reason for reporting borderline personality disorder 
as the principal diagnosis was that it was more compatible 
with the veteran's "going in and out of psychosis during the 
two interviews."

In August 1995, the veteran was seen by a psychiatrist at the 
Topeka VAMC, on referral from a physician who requested that 
the psychiatry service evaluate and recommend treatment for 
the veteran.  Objectively, the examiner found no evidence for 
a history of mania.  The veteran stated her belief that she 
had been mistreated by doctors and nurses from previous 
hospitals and the Topeka VAMC, who she felt had 
"distortions" and "deliberately have wanted to cause her 
harm."  The psychiatrist's diagnoses were PTSD and 
borderline personality disorder, with the notation that the 
veteran's symptoms of PTSD were "quiescent at present."

VA outpatient treatment and hospitalization records dated 
from 1996 to 2004 were thereafter submitted.  In May 1995, 
December 1995, and February 1996, the diagnosis was PTSD.  In 
July 1996, the veteran provided a detailed account of an 
abusive boyfriend.  The diagnoses were adjustment disorder 
with depressed mood and probably paranoid personality.  In 
September 1996, the diagnoses were PTSD and borderline 
personality.  In January 1997, the diagnoses were probable 
mood disorder with features of paranoid personality disorder, 
borderline personality disorder, and schizoid personality 
disorder.  In July 1999, it was noted that the veteran had 
histrionic/Cluster B personality traits.  In August 1999, the 
veteran stated that she was raped by a male superior in 
service and then made to feel she was either mentally 
imbalanced or a troublemaker when she tried to assert her 
rights.  The diagnosis was "PTSD due to reported sexual 
trauma in the Marine Corps.  When seen in October 1999, the 
Axis I diagnoses included adjustment disorder with depressed 
mood, suicidal ideation, and history of PTSD.  Under Axis II, 
the clinician listed histrionic/cluster B personality traits.  
A February 2000 entry listed diagnoses of PTSD based on 
reported sexual trauma and the death of her son, and mood 
disorder (cyclothmia vs. atypical bipolar disorder).  In 
August 2004, the veteran was diagnosed as having depression, 
not otherwise specified, major depressive disorder versus 
bipolar disorder; PTSD; and borderline personality disorder.  
The veteran reported that she had been in the Marines during 
her history.  

Also submitted were lay statements.  J.S. stated that the 
veteran's behavior and manner of dress changed after she was 
in the military.  She also indicated that she had been 
sexually assaulted in the military.  R.S. stated that he 
recalled that the veteran had a suicide attempt while in the 
military and difficulties while in the military.  T.S. 
indicated that the veteran had told him about some of her 
experiences and feelings about her military experience.  She 
told T.S. that her military experience was not good.  She 
felt that her husband being Puerto Rican was held against 
her.  T.S. also said he recalled the veteran telling him 
about a man who tried to rape her.  T.S. said he remembered 
her describing this occurring in a wooded area, where the man 
tried to grab her, but she broke away from him.  She had 
trouble with lesbian women, too.  She also felt the military 
tried to use medical experiments on her.

In order to resolve whether or not the veteran has a 
psychiatric disability which is related to service, the Board 
instructed the RO to schedule her for a VA psychiatric 
examination.  In May 2005, she was afforded this VA 
examination.  Her claims file was reviewed by the examiner.  
The veteran's history was reviewed.  It was noted that the 
veteran had entered the Marine Corps in her late teens.  It 
was noted that she was married and divorced during her 
service.  The veteran indicated that her husband had raped 
her and that another person attempted to rape her while she 
was in the military.  Her post-service medical history was 
reviewed.  The examiner performed a mental status 
examination.  The examiner concluded that the veteran met the 
DSM-IV criteria for a major depressive disorder, recurrent, 
with a history of psychosis.  She also had a borderline 
personality disorder and a histrionic personality disorder.  
The examiner indicated that the claims file was reviewed.  

The examiner opined that the veteran's current depressive 
disorder manifested itself while she was in the military 
based on information from the veteran, the claims file, the 
service records, and the VA medical records.  It was noted 
that it was likely that the veteran's history of coming from 
a trouble and abusive home likely served as a precipitating 
factor that contributed to the development of her depression 
and personality disorders.  However, there did not appear to 
be evidence that the veteran was treated for a mental 
disorder prior to service which therefore indicated that her 
major depressive disorder was at least as likely than not 
caused by or the result of her service in the Marine Corps.  
It was less likely than not that her personality disorders 
were secondary to the Major Depression.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for psychosis be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  See 38 C.F.R. § 
3.303(c).  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c); 4.9.  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, the veteran has a long psychiatric history to 
include inservice incidents.  Various psychiatric diagnoses 
have been rendered, to include personality disorders.  The 
veteran has not been a consistent and reliable historian.  
Clearly, her abilities to do so have been negatively impacted 
by her psychiatric impairments.  In order to resolve whether 
any psychiatric disability is related to service, the Board 
determined that a VA examination and medical opinion were 
necessary.  The VA examiner concluded that the veteran had 
major depressive disorder which is at least as likely related 
to service and initially incurred during service.  The 
examiner provided reasoning.  The VA examiner is a medical 
professional and the opinion is competent.  The opinion was 
sought to specifically resolve the matter at hand taking into 
consideration the claims file and current examination.  The 
Board cannot substitute its own judgment.  

In light of the foregoing, the Board finds that the veteran 
has a major depressive disorder which is attributable to 
service.  Accordingly, service connection is warranted for 
major depressive disorder.

However, personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  Thus, service 
connection is not warranted for a personality disorder.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for major depressive disorder is granted.  

Service connection for a personality disorder, variously 
characterized, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


